DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments, with respect to the 35 U.S.C. 102(a)(1) rejections have been fully considered.
Applicant's arguments filed on March 8th, 2021 have been fully considered but they are not persuasive.  Applicant argues, on page 1, that Wan fails to teach “wherein each of the plurality of time differences is defined as a difference between a stop time of a trip and a start time of a subsequent trip” as shown in claims 1, 6, and 12.  However, Wan discusses these disclosures in figure 3, which shows an intermediate stop 342 that identifies how long the vehicle was stopped.  Paragraph [0099] describes a time filter 334 that is based on a threshold time corresponding to the duration of the stops.  Figure 3 shows that these are a plurality of stops because the vehicle starts at “work”, stops at the gas station, and then travels to the G-Stadium.  Paragraph [0102] describes an intermediate stop 342 that uses an intermediate time threshold 340 or a destination time threshold 338 to identify the duration of stay of the system user 108 and if it exceeds the intermediate time threshold 340.  The duration the vehicle is stopped, or the difference in time between the stop time of a trip and the start time of a subsequent trip, is shown in figure 3, #342.  This rejection can further be seen in the 35 U.S.C. 102(a)(1) rejection below.


Applicant is correct as new subject matter was added to the claims.  The new 35 U.S.C. 102 rejection is shown below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et. al. (US Pub No: 2018/0058875A1, hereinafter Wan).
Regarding Claim 1, 6, and 12:
Regarding Claim 1, Wan discloses:
A method for the classification of geographic locations based on vehicle trip logs, the method comprising: in paragraphs [0040 – 0041].  These paragraphs 
grouping a plurality of trip records by vehicle, wherein the plurality of trip records comprise start times and locations and stop times and locations in paragraph [0051], [0062], and figure 1.  Paragraph [0051] describes grouping trip records using stop times by using the navigation system to calculate the arrival time, which is equivalent to stop times, based on historical data.  This means that the arrival time is then stored and used to calculate arrival times to a location in the future.  Paragraph [0062] describes calculating the arrival time for a user(s) in a vehicle to a geographic location based on traffic density and historical data.  Traffic density varies throughout the day, therefore the start time must also be stored to give an accurate representation of traffic density.
sorting the plurality of trip records for a vehicle in one of descending or ascending order with respect to stop times in paragraph [0207].  This section describes “sorting or sequencing the locations according to the corresponding instance of the time marker.”  The time mark could be either start or stop times.  Therefore this section describes sorting the locations according to ascending stop times.
calculating a plurality of time differences between consecutive trips of the plurality of trip records for the vehicle, wherein each of the plurality of time differences is defined as a difference between a stop time of a trip and a start time of a subsequent trip.  Figure 3 shows an intermediate stop 342 that identifies how long the vehicle was stopped.  Paragraph [0099] describes a time filter 334 
storing the plurality of time differences in a stop time array.  Paragraph [206] and figure 5 describes a free-drive module 524 that stores the time marker, or stop time.
or a first plurality of time differences, storing the associated stop locations in a first location array.  Paragraph [0214], figure 2, figure 4 and figure 5 describe storing the contextual parameters 244, in which the contextual parameters include time and location of the vehicle, in free-drive module 524 using the first storage circuit 414.  The contextual parameters include storing any time values of significance, including the time difference.
a second plurality of stop times, storing the associated stop locations in a second location array.  Paragraph [0214], figure 2, figure 4 and figure 5 describe storing the contextual parameters 244, in which the contextual parameters include time and location of the vehicle, in free-drive module 524 using the second storage circuit 446.  The contextual parameters include storing any time values of significance, including the time difference.  This paragraph describes that the 
filtering outliers and removing candidate locations; Paragraph [0099] and figure 3 describe a time filter 334 that “is a mechanism for removing unqualified stops based on a duration of the stops.”
and computing a time difference median for each of the first location array and the second location array and returning the time difference medians as results for each location.   Paragraph [0124] describes calculating a calculated time of travel between two locations.  This information is stored in the user preference profile 248, shown in figure 2.  The user preference profile includes a preference module 510, shown in figure 5.  This module can adjust the maneuver preference 346 and segment preference 348, discussed in paragraph [0257] and shown in figure 5.  As noted in paragraph [0257], the preference module can adjust the maneuver and segment preference based on statistical calculations.  It is well known that statistics involves calculating the median.  Paragraph [0110] describes that the maneuver preference can correspond to physical or geographical movement of the vehicle, or locations, and therefore, will change the time taken to get to a location.  This is equivalent to the stated claim as the calculated time of travel is based on a statistical calculation of the maneuver preference.

Regarding Claim 6, Wan discloses:
A computer-readable medium storing instructions for the classification of geographic locations based on vehicle trip logs executed by a processor to perform the steps of in paragraph [0311].  This paragraph states that all “modules described in this application can be stored in the non-transitory computer readable medium. The first storage circuit 414, the second storage circuit 446, or a combination thereof can represent the non-transitory computer readable medium.
A method for the classification of geographic locations based on vehicle trip logs, the method comprising: in paragraphs [0040 – 0041].  These paragraphs describe identifying geographic locations such as work, home, and school via a connection between users and identifying the trip logs.
grouping a plurality of trip records by vehicle, wherein the plurality of trip records comprise start times and locations and stop times and locations in paragraph [0051], [0062], and figure 1.  Paragraph [0051] describes grouping trip records using stop times by using the navigation system to calculate the arrival time, which is equivalent to stop times, based on historical data.  This means that the arrival time is then stored and used to calculate arrival times to a location in the future.  Paragraph [0062] describes calculating the arrival time for a user(s) in a vehicle to a geographic location based on traffic density and historical data.  Traffic density varies throughout the day, therefore the start time must also be stored to give an accurate representation of traffic density.
sorting the plurality of trip records for a vehicle in one of descending or ascending order with respect to stop times in paragraph [0207].  This section describes “sorting or sequencing the locations according to the corresponding 
calculating a plurality of time differences between consecutive trips of the plurality of trip records for the vehicle, wherein each of the plurality of time differences is defined as a difference between a stop time of a trip and a start time of a subsequent trip.  Figure 3 shows an intermediate stop 342 that identifies how long the vehicle was stopped.  Paragraph [0099] describes a time filter 334 that is based on a threshold time corresponding to the duration of the stops.  Figure 3 shows that these are a plurality of stops because the vehicle starts at “work”, stops at the gas station, and then travels to the G-Stadium.  Paragraph [0102] describes an intermediate stop 342 that uses an intermediate time threshold 340 or a destination time threshold 338 to identify the duration of stay of the system user 108 and if it exceeds the intermediate time threshold 340.  The duration the vehicle is stopped, or the difference in time between the stop time of a trip and the start time of a subsequent trip, is shown in figure 3, #342.
storing the plurality of time differences in a stop time array.  Paragraph [206] and figure 5 describes a free-drive module 524 that stores the time marker, or stop time.
or a first plurality of time differences, storing the associated stop locations in a first location array.  Paragraph [0214], figure 2, figure 4 and figure 5 describe storing the contextual parameters 244, in which the contextual parameters include time and location of the vehicle, in free-drive module 524 
a second plurality of stop times, storing the associated stop locations in a second location array.  Paragraph [0214], figure 2, figure 4 and figure 5 describe storing the contextual parameters 244, in which the contextual parameters include time and location of the vehicle, in free-drive module 524 using the second storage circuit 446.  The contextual parameters include storing any time values of significance, including the time difference.  This paragraph describes that the information can be stored in the first storage circuit, second storage circuit, or a combination.  Therefore, this system is able to store a second plurality of stop times.
filtering outliers and removing candidate locations; Paragraph [0099] and figure 3 describe a time filter 334 that “is a mechanism for removing unqualified stops based on a duration of the stops.”
and computing a time difference median for each of the first location array and the second location array and returning the time difference medians as results for each location.   Paragraph [0124] describes calculating a calculated time of travel between two locations.  This information is stored in the user preference profile 248, shown in figure 2.  The user preference profile includes a preference module 510, shown in figure 5.  This module can adjust the maneuver preference 346 and segment preference 348, discussed in paragraph [0257] and shown in figure 5.  As noted in paragraph [0257], the preference module can adjust the maneuver and segment preference based on statistical calculations.  It is 

Regarding Claim 12, Wan discloses:
A system for the classification of geographic locations based on vehicle trip logs, the system comprising: a vehicle telematics system operable for providing a plurality of trip records for a vehicle comprising start times and locations and stop times and locations; a processor executing one or more algorithms operable for: sorting the plurality of trip records in one of descending or ascending order with respect to stop times; calculating a plurality of time differences between consecutive trips of the plurality of trip records, wherein each of the plurality of time differences is defined as a difference between a stop time of a trip and a start time of a subsequent trip; storing the plurality of time differences in a stop time array; for a first plurality of time differences, storing the associated stop locations in a first location array; for a second plurality of stop times, storing the associated stop locations in a second location array; filtering outliers and removing candidate locations; and computing a time difference median for each of the first location array and the second location array and returning the time difference medians as results for each location.  Claim 12 is substantially similar to claim 6 and is rejected on the same grounds.

Regarding Claims 2, 7, and 13:
Regarding Claim 2, Wan discloses:
The method of claim 1, further comprising applying the results for each location to subsequent time differences to attach one of a first location label and second location label to each time difference.  Paragraph [0040] describes labeling locations, such as home or work, based off of travel patterns.
Regarding Claim 7, Wan discloses:
 The computer-readable medium of claim 6, wherein the steps further comprise applying the results for each location to subsequent time differences to attach one of a first location label and second location label to each time difference.  Claim 7 is substantially similar to claim 2 and is rejected on similar grounds.
Regarding Claim 13, Wan discloses:
The system of claim 12, wherein the one or more algorithms are further operable for applying the results for each location to subsequent time differences to attach one of a first location label and second location label to each time difference.  Claim 13 is substantially similar to claim 2 and is rejected on similar grounds.

Regarding Claim 3, 8, and 14:
Regarding Claim 3, Wan discloses:
The method of claim 2, further comprising utilizing the attached first location labels and second location labels to classify a driver of the vehicle.  Paragraph [0016] describes generating a user preference profile based on “previous traces, selected routes, contextual parameters associated thereto, or a combination thereof, and without direct input of description or identification of the preferences from the end user.”   Therefore, this constitutes the classification of a driver.
Regarding Claim 8, Wan discloses:
The computer-readable medium of claim 7, wherein the steps further comprise utilizing the attached first location labels and second location labels to classify a driver of the vehicle.  Claim 8 is substantially similar to claim 3 and is rejected on similar grounds.
Regarding Claim 14, Wan discloses:
The system of claim 13, wherein the one or more algorithms are further operable for utilizing the attached first location labels and second location labels to classify a driver of the vehicle.  Claim 13 is substantially similar to claim 3 and is rejected on similar grounds.

Regarding Claim 4, 9, and 15:
Regarding Claim 4, Wan discloses:
The method of claim 1, wherein the start times and locations and stop times and locations for each of the plurality of trip records are obtained from a vehicle telematics system.  Paragraph [0206] describes storing all the trip records.  This is equivalent to obtaining a trip record because if the information is stored, it is easy to extract the info.  Paragraph [0026] and figure 1 describe that the first storage device 102 can be an automotive telematics navigation.
Regarding Claim 9, Wan discloses:
The computer-readable medium of claim 6, wherein the start times and locations and stop times and locations for each of the plurality of trip records are obtained from a vehicle telematics system.  Claim 9 is substantially similar to claim 4 and is rejected on similar grounds.
Regarding Claim 15, Wan discloses:
The system of claim 12, wherein the start times and locations and stop times and locations for each of the plurality of trip records are obtained from the vehicle telematics system through a cloud network.  Claim 15 is substantially similar to claim 4 and is rejected on similar grounds.

Regarding Claims 11 and 17:
Regarding Claim 11, Wan discloses:
The computer-readable medium of claim 6, wherein the processor resides in one or more of the vehicle and in a cloud network in paragraph [0023 - 0024], [0029], and figure 1.  Paragraph [0023] describes the hardware used for this invention, including a processor.  Figure 1 and paragraph [0024] describe a navigation system, which is in a vehicle, including a first device 102, such as a client or server.  A server by definition has a processor to perform functions.  
Regarding Claim 17, Wan discloses:
The system of claim 12, wherein the processor resides in one or more of the vehicle and in a cloud network.  Claim 11 is substantially similar to claim 17 and is rejected on the similar grounds.  As this claim was rejected in 112(b) over antecedent basis, the processor is assumed to be the same as in claim 11.

Regarding Claims 18, 19, and 20:
Wan discloses:
The method of claim 2, wherein the one of the first location label and second location label attached to each time difference is used to categorize the time difference defined as the difference between the stop time of the trip and the start time of the subsequent trip.  Figure 3 shows labeling for a route, labeling the intermediate stop 342 as a gas station and the final estimated destination 332 as the G-stadium.  Paragraph [0105] describe an intermediate time threshold 340 corresponding to “an average duration of a traffic signal, a merging maneuver, a traffic delay scenario, a gasoline refill, wait time at an establishment, an average grocery stop associated with the destination, or a combination thereof.”  Paragraph [0106] describes the intermediate time threshold 340 and the associated time filter 334 being adapted based on a “time of day, a current location, a number of vehicles within common road segment or establishment, an average speed within the common road segment or the establishment, the 
Claim 19 and 20 are substantially similar to claim 18 and are rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Fitzgerald et. al. (US Pub. No: 2010/0312464 A1, hereinafter Fitzgerald).
Regarding Claim 5, 10, and 16:
Regarding Claim 5, Wan discloses the above elements in claim 2 except for using location labels to alert the driver to one or more targeted products or services.
Fitzgerald discloses:
The method of claim 2, further comprising utilizing the attached first location labels and second location labels to alert a driver to the vehicle to one or more targeted products or services in paragraph [0107-0108], [0116], figure 2, and figure 3.  Paragraph [0107] describes a user preference that is used to set preferences for the user.  Paragraph [0108] details that the profile can be based off of other end users according to “overlapping travel areas, same demographics information, same place of work or home, same class or category of vehicles, similarities in routes, commonalities within the user history 246, or a combination thereof.”  This means that the user profile can be generated off of first or second locations labels.  Paragraph [0116] details that this information can be used to generate a brand preference 356 that points the user to specific goods or services.
Paragraph [0074].  This section describes a model and filtering matrix that takes the drivers current and past routes and provides advice on other products and points of interest that the driver would be interested in.  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Wan to incorporate the teachings of Fitzgerald to use location labels to point the driver to one or more targeted products or services.  One would have been motivated to do so to more easily advertise products and services to individuals based off of previous visits/purchases.
Regarding Claim 10, Wan discloses the above elements in claim 7 except for using location labels to alert the driver to one or more targeted products or services.
Fitzgerald discloses:
The computer-readable medium of claim 7, wherein the steps further comprise utilizing the attached first location labels and second location labels to alert a driver to the vehicle to one or more targeted products or services.  Claim 10 is substantially similar to claim 5 and is rejected on the same grounds.
Regarding Claim 16, Wan discloses the above elements in claim 13 except for using location labels to alert the driver to one or more targeted products or services.
Fitzgerald discloses:
The system of claim 13, wherein the one or more algorithms are further operable for utilizing the attached first location labels and second location labels to alert a driver to the vehicle to one or more targeted products or services.  Claim 16 is substantially similar to claim 5 and is rejected on the same grounds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665